Citation Nr: 0709470	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
rated 10 percent disabling, to include a separate evaluation 
for each ear.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


INTRODUCTION

The veteran had active service from September 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran is in receipt of the maximum schedular evaluation 
assignable for bilateral tinnitus, and the bilateral tinnitus 
has not been shown by competent clinical evidence to have 
resulted in an unusual nor exceptional disability picture so 
as to render the regular schedular criteria inapplicable.


CONCLUSION OF LAW

There is no legal basis for the assignment of an evaluation 
in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (as in effect prior to, and from, June 13, 2003); Smith 
v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION



The provisions of the Veterans Claims Assistance Act (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002).  Nevertheless, as the Board will 
also consider entitlement to a higher single rating for the 
bilateral tinnitus on an extraschedular basis, pursuant to 38 
C.F.R. § 3.321, it is noted that VCAA notice relative to the 
increased rating issue on appeal was provided to the 
appellant by a VA letter dated in May 2006.  That letter 
apprised the veteran of the information and evidence 
necessary to substantiate the claim, as well as the division 
of responsibility between the appellant and VA in obtaining 
such evidence.  The appellant was also requested to provide 
any additional pertinent evidence in his possession to VA.  
Additionally, the May 2006 letter apprised the veteran of the 
criteria for consideration in the assignment of an effective 
date and disability rating in the event of award of the 
benefit sought.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the RO denied the claim for 
entitlement to an increased rating for tinnitus prior to 
issuance of VCAA notice.  Nevertheless, the Court in 
Pelegrini noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the May 2006 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the United States Court of 
Appeal for Veterans Claims erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, entitlement to a higher schedular 
rating must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


